Title: To George Washington from Colonel Daniel Brodhead, 22 November 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Pittsburgh Novr 22d 1779
        
        The Deleware Chiefs have paid me another visit and the wyandot Chiefs are said to be on the road to this place.
        
        The Deleware Chiefs inform me that the english at Detroit have refused to supply the Wyandots with cloathing because they had entered into a treaty of friendship with us they likewise say that the new Fort at that place is f[i]nished and that the walls are so high that the Tops of the Barracks can scarsely be seen from the outside but they dont know whether there are any Bomb proofs as they are not permitted to go into the Fort. They think the number of Soldiers does not exceed 300 and some part of that number still remains in the old Fort.
        I take the liberty to enclose sundry Speeches & my answers If no provision is made for these naked wretches they will be compelled to submit to the Enemy & to be employed by them or perish. All my enquiries from Indians are oblique & such as would induce a belief that Niagara was the object, & I shall endeavour to continue them under the Same Idea untill I have Kyahoga, which is nearly at the centre between the two Posts and equally adventageous for making a descent on either of them.
        The Deleware Chiefs came to this place with a determination to pay another Visit to your Excelly but upon my telling them that I should shortly strike the Warpost they imediately declined going & declared that they and their best Warriours would join me.
        I will use every possible method to obtain more perfect intelligence The Wyandot Chiefs have met with greater indulgence from the Enemy than the Delewares & can probably give me intelligence respecting the strength of the Enemies Works & Garrisons.
        Neither the Commissary of purchases or the Commy of Forage have money & their Credit is much failed with the inhabitants but I trust they will soon be Supplied.
        The Shawenese & mingoes have lately killed & taken twenty men besides some women & Children near the mouth of little Miami river, & taken two Boats with twenty horse Loads of Dry Goods. It is supposed that the Officer who commanded this party was a Captain who was Sent by the State of Virginia down this river to purchase some goods for the Troops of that State many months ago.
        My situation is so remote that I but seldom am acqua[i]nted with what passes in the interior part of the Country and fear I

shall be too late in sending an estimate of Artillery to the Board of War but I will do it so far as I am capable so soon as I have sufficient Reason to hope the intended Expedition against Detroit will take place. But if it should be otherwise and our expedition against Nochez approved my estimate for Artillery &c. will be Something Less.
        I am informed that the Legislature of the State of Virginia has lately imported a number of excellent Mortars & that they are willing to lend them to Congress. I have the honor to be with the highest Sentiments of respect & esteem your Excellencies most [ ] & most Hble Servt
        
          Daniel BrodheadColo. commandg W.D.
        
      